DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see pages 10-15 in the Arguments, filed 18 October 2022, have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC 103 still stand.
Status of the Claims
In the amendment dated 26 April 2022, the status of the claims is as follows: Claims 7-8 are new.
Claims 1-8 are pending.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being upatentable over Nagatomo et al. (JP-2006218482-A, relying on foreign version for drawings and the provided English translation for written disclosure) in view of Yoshikawa et al. (US-8957347-B2; previously cited), and Scholich-Tessmann (US-8304691-B2).
Regarding claim 1, Nagatomo teaches a processing performance confirmation method (“by providing these, while confirming the state of the surface of the workpiece S on the monitor 17, the adjustment of the laser beam and the positioning of the workpiece are performed, or the state of the workpiece surface being processed is known,” page 6, lines 39-41) for a laser processing apparatus (Laser Light Source 1, fig. 1) that processes a workpiece (Workpiece S, fig. 1) with a laser beam (Laser Beam LB, fig. 1) of a wavelength having absorption in the workpiece (Applicant discloses a wavelength of “355 nm” in line 11, page 15; similarly, Nagatomo teaches “355 nm,” page 4, line 10), the method comprising: 
holding the workpiece by a chuck table (“jig,” page 6, line 51) of the laser processing apparatus (“performed by sucking and fixing the adjustment jig S1 to the stage 5 and irradiating the adjustment jig S1 with the laser beam,” page 8, lines 43-44); 
forming a processing mark (“processing mark (step S103),” page 8, line 10) by moving the workpiece and a condensing point of the laser beam relative to each other in a predetermined direction intersecting a thickness direction of the workpiece at right angles while changing the condensing point in height (“by adjusting the z-axis direction of the condenser lens 4 at the start position for forming the first processing mark, the laser beam is set to a negative defocus state (step S102), and the laser beam is moved in the x-axis direction. Irradiate while scanning to form a processing mark,” page 8, lines 8-10), thereby to form a processing mark on an upper surface of the workpiece (“processing mark,” page 8, line 10); 
imaging a plurality of regions of the processing mark (“the sharpness of the processing mark formed in the processing region is calculated (step S201),” page 8, lines 19-20; “The operator images the plurality of processing marks with the CCD camera 16 ,” page 7, line 42; the processing marks shown in fig. 5 are construed as the claimed “plurality of regions”); and 
confirming processing performance of the laser processing apparatus based on a plurality of images (“calculation of the sharpness for all the processing regions is completed,” page 8, lines 26-27) acquired during the imaging (“Then, the value of z corresponding to this vertex is registered as the processing focal position (step S207). Various processing processes are executed with the position corresponding to the registered z value as the position where the true focus state of the laser beam is realized,” page 8, lines 29-32). 
Nagatomo does not explicitly disclose forming a processing mark in the form of a grove, continuously changing the condensing point in height, thereby to form a contiguous processing mark whose width varies along the predetermined direction.
Nagatomo, figs 4 and 5

    PNG
    media_image1.png
    161
    418
    media_image1.png
    Greyscale

However, in the same field of endeavor of detecting the condensing spot of a laser beam (interpreted as being equivalent to a focal point), Yoshikawa teaches forming a processing mark in the form of a grove (“a laser beam processed groove forming step of sequentially positioning the condenser into the detection positions in the range from the starting point to the ending point,” abstract), continuously changing the condensing point in height (“Z-axis position,” fig. 8), thereby to form a contiguous processing mark (laser beam processed groove 80, fig. 9) whose width varies along the predetermined direction (the direction from left to right is construed as the “predetermined direction” in fig. 9).

Yoshikawa, figs. 8-9

    PNG
    media_image2.png
    374
    473
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    624
    444
    media_image3.png
    Greyscale
 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nagatomo to include, a contiguous laser beam process groove for determining a focal position, in view of the teachings of Yoshikawa, by completing the traces shown in fig. 5 taught by Nagatomo contiguously, such that there was no separation between the traces taught by Nagatomo, and such that the processing mark, as taught by Nagatomo, was instead a groove, as taught by Yoshikawa, because when the laser beam processed groove is displayed on one straight line, it is extremely easy to distinguish the thinnest (smallest-width) laser beam processed groove for the advantage of determining the actual condensing spot position, and because in dividing a semiconductor wafer into streets, grooves are formed along the streets, where the strength is lowered by the formation of the altered layer, requiring accurate positioning of the condensing point of the laser beam at a predetermined depth (Yoshikawa, column 1, lines 21-53 and column 9, line 62- column 10, line 5).  Forming grooves, as taught by Yoshikawa, in lieu of forming processing marks, as taught Nagatomo, is an obvious substitution based on the intended use of forming streets in semiconductor wafers.  Additionally, it is noted that the Applicant discloses using similar alternative embodiments, i.e., “a processing mark 25 including a groove, roughness, or the like” (page 19 of the Specification).
	Nagatomo in view of Yoshikawa does not explicitly disclose continuously changing the condensing point in height.
	However, in the same field of endeavor of determining a focal position for a laser beam, Scholich-Tessmann teaches continuously changing the condensing point in height (“The one or more of the laser beam and the workpiece can be adjusted by continuously adjusting the focal position of the laser beam,” column 2, lines 15-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nagatomo/Yoshikawa to include, a continuous adjustment of the focal position, in view of the teachings of Scholich-Tessmann, by continuously changing the focal position taught by Nagatomo/Yoshikawa instead of incrementally changing the focal position, because by varying the focal position continuously, process light will be produced for a small number of focal positions, whereas for other focal position adjustments (e.g. incremental changes), no process light will be produced between the incremental changes, and by varying the focal position with continuous variation across a workpiece where relative movement occurs, the focal position of a laser processing operation can be found particularly quickly (Scholich-Tessmann, column 5, lines 5-42; Scholich-Tessmann also teaches a “slot,” column 6, line 35, which is construed as being the claimed “groove”).
Regarding clam 2, Nagatomo teaches wherein during the imaging, a first region, which includes a part where the processing mark has a smallest width (fig. 5, “(c);” “a sharp processing trace with the narrowest line width is specified from these processing traces… In the case of FIG. 5, it is determined that (c) is the sharpest state,” page 7, lines 29-33) in a direction intersecting the thickness direction (thickness direction is axis z in fig. 5, i.e. the depth of the page) and the predetermined direction (direction x, fig. 5) at right angles (fig. 5, width is in the direction y, which is at right angles with direction x), is imaged to create an image of the first region (in referring to fig. 5, “capturing image data of a processing mark,” page 7, line 47), and the confirming includes specifying, based the image of the first region (fig. 5), a height at which a condenser lens of the laser processing apparatus is positioned when the processing mark of the smallest width is to be formed (“It is determined that the true in-focus state is realized, and the arrangement position is determined to be the arrangement position of the condenser lens 4 at the time of processing, that is, the focus position. In the case of FIG. 5, it is determined that (c) is the sharpest state,” page 7, lines 30-32; examiner is construing identification of the “focus position” as correlating with a height of the condenser lens).  
	Regarding claim 3, Nagatomo teaches wherein the confirming includes detecting (“The inclination of the optical axis is detected by utilizing the deviation from the center position of the processing line,” page 8, lines 41-42), at each of at least two different regions (regions of the processing marks shown in fig. 5), a deviation between a reference line, which is set in an imaging area of an imaging unit of the laser processing apparatus, and a center line, which is located at a widthwise center of the processing mark and which extends parallel to the predetermined direction (“the deviation between the actual formation position of the processing trace and the position of the reference line segment in the observation field is detected,” page 10, lines 34-35; fig. 8 shows a machining trace Te, which is construed as the claimed “center line” and a line connecting field center I and predetermined end point E, which is construed as the claimed “reference line;” both of these lines are parallel), and making an adjustment need/not need determination by determining, after performing the detecting, that an adjustment of an optical system is not needed for irradiation of the laser beam to the workpiece if the deviation at each of the at least two different regions is within an acceptable range (“If Δy1 = 0, there is no inclination of the optical axis in the y-axis direction,” page 10, line 17; examiner is construing the acceptable range as being 0, i.e. if there is a tilt detected, the laser apparatus corrects itself to a tilt of 0 during the calibration, as taught by Nagatomo), and determining, after performing the detecting, that an adjustment of the optical system is needed for the irradiation of the laser beam to the workpiece if the deviation at each of the at least two different regions is outside the acceptable range (“the laser beam irradiation position is shifted from the observation center position by a distance Δy2 in the positive y-axis direction. In this case, if processing is performed after offsetting the irradiation position of the laser beam in the y-axis direction in order to cancel the deviation of the distance Δy2, the position of the observation field center I in the y direction and the actual irradiation position of the laser beam can be reduced,” page 10, lines 46-49).
Nagatomo, fig 8

    PNG
    media_image4.png
    281
    378
    media_image4.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (JP-2006218482-A, relying on foreign version for drawings and the provided English translation for written disclosure) in view of Yoshikawa et al. (US-8957347-B2) and Scholich-Tessmann (US-8304691-B2) as applied to claim 1 above and further in view of Gillner et al. (WO-2015106775-A1, relying on foreign version for drawings and the provided English translation for written disclosure).
Nagatomo teaches wherein the confirming includes detecting a dark region, which has a brightness of not greater than a predetermined value (“the average obtained by calculating the edge gradient in the x-axis direction and the y-axis direction (obtained by applying the Sobel operator to the pixel of interest and the adjacent 8 pixels) in units of pixels and then averaging this over the entire image The value of the edge gradient can be used as the sharpness,” page 8, lines 21-23; “processing the image data according to a predetermined threshold condition.,” page 7, lines 48-49), in an overall image of the processing mark formed based on the individual images of the plurality of regions imaged in the imaging step (“When the calculation of the sharpness of the machining trace is completed for a certain machining area, the process moves to the next machining area (step S203), and then repeats step S201 and step S202 (NO in step S204),” page 8, lines 25-26), calculating a range of height, which corresponds to the dark region (“When the approximate function is obtained, the vertex and the value of z giving the vertex are calculated (step S206). Then, the value of z corresponding to this vertex is registered as the processing focal position (step S207),” page 8, lines 28-30; examiner is construing the thick line shown in fig. 5(c) as the claimed “dark region”), of a condenser lens of the laser processing apparatus (“a quadratic approximation function (interpolation formula) that interpolates the relationship between the height position z of the condenser lens 4 and the sharpness q is calculated,” page 8, lines 27-28), and recording results of the calculating (“The above-described adjustment of the focal position is automatically performed by capturing image data of a processing mark according to control by a predetermined processing program executed in the computer 6 and processing the image data according to a predetermined threshold condition.,” page 7, lines 47-48; examiner is construing Nagatomo’s teaching of using a computer to perform the calculations described on page 8 as evidence that the results of determining a sharpness in an image were recorded in the computer), the processing performance confirmation method further comprising: a time-dependent change confirmation step of repeating a plurality of times a series of steps (“plurality of processing marks,” page 8, line 7) including the steps of: forming a processing mark forming step (steps S103-S105, fig. 10 and described page 8, lines 12-13), imaging the plurality of regions (steps S106-107, fig. 10, described page 8, lines 14-16), detecting the dark region (steps S201-S204, fig. 11, described page 8, lines 25-28), calculating the range of height (steps 205-207, fig. 11, described page 8, lines 28-31), and recording the results (construed as the step of executing steps in the computer, described in page 7, lines 47-48).  Nagatomo does not explicitly disclose comparing results of the series of steps recorded in the recording, thereby to confirm changes with time of the processing performance of the laser processing apparatus.
Nagatomo, figs. 10 and 11

    PNG
    media_image5.png
    442
    368
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    520
    355
    media_image6.png
    Greyscale

However, in the same field of endeavor of adjusting a focus position in laser processing, Gillner teaches comparing results of the series of steps recorded in the recording (“To determine the current focus position, images of the processing location are recorded with the camera 7 during the laser cutting, page 8, lines 11-13) thereby to confirm changes with time of the processing performance of the laser processing apparatus (“the reference curve of FIG. 4 shows the course of the area parameter F as a function of the distance r of the dominant process emission to the upper cutting front vertex, starting from the zero position in the direction of positive focus position and negative focus position,” page 8, lines 16-18).
Gillner, fig. 4

    PNG
    media_image7.png
    292
    506
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nagatomo to include comparing the results of calculated focus positions in view of the teachings of Gillner, in order to detect or monitor the focus position during laser processing because smoke, spatter, or a defective coating can increase the absorption of an optical element located in the beam path and thus also influence the effective focal length in the process, such that the efficiency of the process and the cutting speed is reduced at the expense of productivity and quality during laser processing (Gillner, page 3, lines 17-22).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (JP-2006218482-A, relying on foreign version for drawings and the provided English translation for written disclosure) in view of Yoshikawa et al. (US-8957347-B2), Scholich-Tessmann (US-8304691-B2), Izumi et al. (US-20190061066-A1), and Gillner et al. (WO-2015106775-A1, relying on foreign version for drawings and the provided English translation for written disclosure). 
Nagatomo teaches a processing performance confirmation method (“by providing these, while confirming the state of the surface of the workpiece S on the monitor 17, the adjustment of the laser beam and the positioning of the workpiece are performed, or the state of the workpiece surface being processed is known,” page 6, lines 39-41) for a laser processing apparatus (Laser Light Source 1, fig. 1) that processes a workpiece (Workpiece S, fig. 1) with a laser beam (Laser Beam LB, fig. 1) of a wavelength having absorption in the workpiece (Applicant discloses a wavelength of “355 nm” in line 11, page 15; similarly, Nagatomo teaches “355 nm,” page 4, line 10), the method comprising: 
holding the workpiece by a chuck table (“jig,” page 6, line 51) of the laser processing apparatus (“performed by sucking and fixing the adjustment jig S1 to the stage 5 and irradiating the adjustment jig S1 with the laser beam,” page 8, lines 43-44); 
forming a processing mark (“processing mark (step S103),” page 8, line 10) by moving the workpiece and a condensing point of the laser beam relative to each other in a predetermined direction intersecting a thickness direction of the workpiece at right angles while changing the condensing point in height (“by adjusting the z-axis direction of the condenser lens 4 at the start position for forming the first processing mark, the laser beam is set to a negative defocus state (step S102), and the laser beam is moved in the x-axis direction. Irradiate while scanning to form a processing mark,” page 8, lines 8-10), thereby to form a processing mark on an upper surface of the workpiece (“processing mark,” page 8, line 10); 
imaging a plurality of regions of the processing mark (“the sharpness of the processing mark formed in the processing region is calculated (step S201),” page 8, lines 19-20; “The operator images the plurality of processing marks with the CCD camera 16 ,” page 7, line 42; the processing marks shown in fig. 5 are construed as the claimed “plurality of regions”); and 
confirming processing performance of the laser processing apparatus based on a plurality of images (“calculation of the sharpness for all the processing regions is completed,” page 8, lines 26-27) acquired during the imaging (“Then, the value of z corresponding to this vertex is registered as the processing focal position (step S207). Various processing processes are executed with the position corresponding to the registered z value as the position where the true focus state of the laser beam is realized,” page 8, lines 29-32) 
wherein the confirming includes: 
detecting a dark region, which has a brightness of not greater than a predetermined value (“the average obtained by calculating the edge gradient in the x-axis direction and the y-axis direction (obtained by applying the Sobel operator to the pixel of interest and the adjacent 8 pixels) in units of pixels and then averaging this over the entire image The value of the edge gradient can be used as the sharpness,” page 8, lines 21-23; “processing the image data according to a predetermined threshold condition.,” page 7, lines 48-49), in an overall image of the processing mark formed based on the individual images of the plurality of regions imaged in the imaging step (“When the calculation of the sharpness of the machining trace is completed for a certain machining area, the process moves to the next machining area (step S203), and then repeats step S201 and step S202 (NO in step S204),” page 8, lines 25-26), 
calculating a range of height, which corresponds to the dark region (“When the approximate function is obtained, the vertex and the value of z giving the vertex are calculated (step S206). Then, the value of z corresponding to this vertex is registered as the processing focal position (step S207),” page 8, lines 28-30; examiner is construing the thick line shown in fig. 5(c) as the claimed “dark region”), of a condenser lens of the laser processing apparatus (“a quadratic approximation function (interpolation formula) that interpolates the relationship between the height position z of the condenser lens 4 and the sharpness q is calculated,” page 8, lines 27-28), and 
recording results of the calculating (“The above-described adjustment of the focal position is automatically performed by capturing image data of a processing mark according to control by a predetermined processing program executed in the computer 6 and processing the image data according to a predetermined threshold condition.,” page 7, lines 47-48; examiner is construing Nagatomo’s teaching of using a computer to perform the calculations described on page 8 as evidence that the results of determining a sharpness in an image were recorded in the computer), the processing performance confirmation method further comprising: 
a time-dependent change confirmation step of repeating a plurality of times a series of steps (“plurality of processing marks,” page 8, line 7) including the steps of: 
forming a processing mark (steps S103-S105, fig. 10 and described page 8, lines 12-13); 
imaging the plurality of regions (steps S106-107, fig. 10, described page 8, lines 14-16); 
detecting the dark region (steps S201-S204, fig. 11, described page 8, lines 25-28); calculating the range of height (steps 205-207, fig. 11, described page 8, lines 28-31); and 
recording the results (construed as the step of executing steps in the computer, described in page 7, lines 47-48).
 Nagatomo does not explicitly disclose continuously changing the condensing point in height, thereby to form a contiguous processing mark whose width varies along the predetermined direction; determining whether a predetermined time period has elapsed, and when it has been determined that the predetermined time period has elapsed, the following steps are performed (although Nagatomo describes the method as a calibration procedure, Nagatomo does not explicitly disclose any prescribed scheduling of the calibration procedure); comparing results of the series of steps recorded in the recording, thereby to confirm changes with time of the processing performance of the laser processing apparatus.
However, in the same field of endeavor of detecting the condensing spot of a laser beam (interpreted as being equivalent to a focal point), Yoshikawa teaches continuously changing the condensing point in height (“Z-axis position,” fig. 8), thereby to form a contiguous processing mark (laser beam processed groove 80, fig. 9) whose width varies along the predetermined direction (the direction from left to right is construed as the “predetermined direction” in fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nagatomo to include, a contiguous laser beam process groove for determining a focal position, in view of the teachings of Yoshikawa, by completing the traces shown in fig. 5 taught by Nagatomo contiguously, such that there was no separation between the traces taught by Nagatomo, because when the laser beam processed groove is displayed on one straight line, it is extremely easy to distinguish the thinnest (smallest-width) laser beam processed groove for the advantage of determining the actual condensing spot position (Yoshikawa, column 9, line 62- column 10, line 5).  
Nagatomo/ Yoshikawa do not explicitly disclose continuously changing the condensing point in height; determining whether a predetermined time period has elapsed, and when it has been determined that the predetermined time period has elapsed, the following steps are performed; comparing results of the series of steps recorded in the recording, thereby to confirm changes with time of the processing performance of the laser processing apparatus.
	However, in the same field of endeavor of determining a focal position for a laser beam, Scholich-Tessmann teaches continuously changing the condensing point in height (“The one or more of the laser beam and the workpiece can be adjusted by continuously adjusting the focal position of the laser beam,” column 2, lines 15-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nagatomo/Yoshikawa to include, a continuous adjustment of the focal position, in view of the teachings of Scholich-Tessmann, by continuously changing the focal position taught by Nagatomo/Yoshikawa instead of incrementally changing the focal position, because by varying the focal position continuously, process light will be produced for a small number of focal positions, whereas for other focal position adjustments (e.g. incremental changes), no process light will be produced between the incremental changes, and by varying the focal position with continuous variation across a workpiece where relative movement occurs, the focal position of a laser processing operation can be found particularly quickly (Scholich-Tessmann, column 5, lines 5-42; Scholich-Tessmann also teaches a “slot,” column 6, line 35, which is construed as being the claimed “groove”).
Nagatomo/Yoshikawa/Scholich-Tessmann do not explicitly disclose determining whether a predetermined time period has elapsed, and when it has been determined that the predetermined time period has elapsed, the following steps are performed; comparing results of the series of steps recorded in the recording, thereby to confirm changes with time of the processing performance of the laser processing apparatus.
However, in the same field of endeavor of laser processing, Izumi teaches determining whether a predetermined time period has elapsed (“second measurement value measured within the set time elapsed period,” para 0027; construed such that step S19 in fig. 5 takes place after a set time period), and when it has been determined that the predetermined time period has elapsed (step S21, fig. 5), the following steps are performed (“lens maintenance,” fig. 5; construed such that a calibration step could then be carried out).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nagatomo to include a lens maintenance determination, in view of the teachings of Izumi, by using the method for determining if lens contamination has taken place, as taught by Izumi, prior to performing calibration, as taught by Nagatomo, because if contamination is detected, then maintenance can be carried out on the external optical system without producing a large amount of machining problems, because even a small degree of contamination will move the focus position, which leads to a dramatic drop in the quality of the laser machining (Izumi, paras 0005 and 0027).
Nagatomo/Yoshikawa/Scholich-Tessmann/Izumi do not explicitly disclose comparing results of the series of steps recorded in the recording, thereby to confirm changes with time of the processing performance of the laser processing apparatus.
However, in the same field of endeavor of adjusting a focus position in laser processing, Gillner teaches comparing results of the series of steps recorded in the recording (“To determine the current focus position, images of the processing location are recorded with the camera 7 during the laser cutting, page 8, lines 11-13) thereby to confirm changes with time of the processing performance of the laser processing apparatus (“the reference curve of FIG. 4 shows the course of the area parameter F as a function of the distance r of the dominant process emission to the upper cutting front vertex, starting from the zero position in the direction of positive focus position and negative focus position,” page 8, lines 16-18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nagatomo to include comparing the results of calculated focus positions in view of the teachings of Gillner, in order to detect or monitor the focus position during laser processing because smoke, spatter, or a defective coating can increase the absorption of an optical element located in the beam path and thus also influence the effective focal length in the process, such that the efficiency of the process and the cutting speed is reduced at the expense of productivity and quality during laser processing (Gillner, page 3, lines 17-22).
Regarding claim 7, Nagatomo teaches the invention as described above but does not explicitly disclose wherein the processing mark formed by the laser is in the form of a groove.
However, in the same field of endeavor of detecting the condensing spot of a laser beam (interpreted as being equivalent to a focal point), Yoshikawa teaches wherein the processing mark formed by the laser is in the form of a groove (“a laser beam processed groove forming step of sequentially positioning the condenser into the detection positions in the range from the starting point to the ending point,” abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nagatomo to include, a groove for determining a focal position, in view of the teachings of Yoshikawa, such that the processing mark, as taught by Nagatomo, was instead a groove, as taught by Yoshikawa, because in dividing a semiconductor wafer into streets, grooves are formed along the streets, where the strength is lowered by the formation of the altered layer, requiring accurate positioning of the condensing point of the laser beam at a predetermined depth (Yoshikawa, column 1, lines 21-53 and column 9, line 62- column 10, line 5).  Forming grooves, as taught by Yoshikawa, in lieu of forming processing marks, as taught Nagatomo, is an obvious substitution based on the intended use of forming streets in semiconductor wafers.  Additionally, it is noted that the Applicant discloses using similar alternative embodiments, i.e., “a processing mark 25 including a groove, roughness, or the like” (page 19 of the Specification).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (JP-2006218482-A, relying on foreign version for drawings and the provided English translation for written disclosure) in view of Yoshikawa et al. (US-8957347-B2), Scholich-Tessmann (US-8304691-B2), and Gillner et al. (WO-2015106775-A1, relying on foreign version for drawings and the provided English translation for written disclosure). 
Nagatomo teaches a processing performance confirmation method (“by providing these, while confirming the state of the surface of the workpiece S on the monitor 17, the adjustment of the laser beam and the positioning of the workpiece are performed, or the state of the workpiece surface being processed is known,” page 6, lines 39-41) for a laser processing apparatus (Laser Light Source 1, fig. 1) that processes a workpiece (Workpiece S, fig. 1) with a laser beam (Laser Beam LB, fig. 1) of a wavelength having absorption in the workpiece (Applicant discloses a wavelength of “355 nm” in line 11, page 15; similarly, Nagatomo teaches “355 nm,” page 4, line 10), the method comprising: 
holding the workpiece by a chuck table (“jig,” page 6, line 51) of the laser processing apparatus (“performed by sucking and fixing the adjustment jig S1 to the stage 5 and irradiating the adjustment jig S1 with the laser beam,” page 8, lines 43-44); 
forming a processing mark (“processing mark (step S103),” page 8, line 10) by moving the workpiece and a condensing point of the laser beam relative to each other in a predetermined direction intersecting a thickness direction of the workpiece at right angles while changing the condensing point in height (“by adjusting the z-axis direction of the condenser lens 4 at the start position for forming the first processing mark, the laser beam is set to a negative defocus state (step S102), and the laser beam is moved in the x-axis direction. Irradiate while scanning to form a processing mark,” page 8, lines 8-10), thereby to form a processing mark on an upper surface of the workpiece (“processing mark,” page 8, line 10); 
imaging a plurality of regions of the processing mark (“the sharpness of the processing mark formed in the processing region is calculated (step S201),” page 8, lines 19-20; “The operator images the plurality of processing marks with the CCD camera 16 ,” page 7, line 42; the processing marks shown in fig. 5 are construed as the claimed “plurality of regions”); and 
confirming processing performance of the laser processing apparatus based on a plurality of images (“calculation of the sharpness for all the processing regions is completed,” page 8, lines 26-27) acquired during the imaging (“Then, the value of z corresponding to this vertex is registered as the processing focal position (step S207). Various processing processes are executed with the position corresponding to the registered z value as the position where the true focus state of the laser beam is realized,” page 8, lines 29-32) 
wherein the confirming includes: 
detecting a dark region, which has a brightness of not greater than a predetermined value (“the average obtained by calculating the edge gradient in the x-axis direction and the y-axis direction (obtained by applying the Sobel operator to the pixel of interest and the adjacent 8 pixels) in units of pixels and then averaging this over the entire image The value of the edge gradient can be used as the sharpness,” page 8, lines 21-23; “processing the image data according to a predetermined threshold condition.,” page 7, lines 48-49), in an overall image of the processing mark formed based on the individual images of the plurality of regions imaged in the imaging step (“When the calculation of the sharpness of the machining trace is completed for a certain machining area, the process moves to the next machining area (step S203), and then repeats step S201 and step S202 (NO in step S204),” page 8, lines 25-26), 
calculating a range of height, which corresponds to the dark region (“When the approximate function is obtained, the vertex and the value of z giving the vertex are calculated (step S206). Then, the value of z corresponding to this vertex is registered as the processing focal position (step S207),” page 8, lines 28-30; examiner is construing the thick line shown in fig. 5(c) as the claimed “dark region”), of a condenser lens of the laser processing apparatus (“a quadratic approximation function (interpolation formula) that interpolates the relationship between the height position z of the condenser lens 4 and the sharpness q is calculated,” page 8, lines 27-28), and 
recording results of the calculating (“The above-described adjustment of the focal position is automatically performed by capturing image data of a processing mark according to control by a predetermined processing program executed in the computer 6 and processing the image data according to a predetermined threshold condition.,” page 7, lines 47-48; examiner is construing Nagatomo’s teaching of using a computer to perform the calculations described on page 8 as evidence that the results of determining a sharpness in an image were recorded in the computer), the processing performance confirmation method further comprising: 
a time-dependent change confirmation step of repeating a plurality of times a series of steps (“plurality of processing marks,” page 8, line 7) including the steps of: 
forming a processing mark (steps S103-S105, fig. 10 and described page 8, lines 12-13); 
imaging the plurality of regions (steps S106-107, fig. 10, described page 8, lines 14-16); 
detecting the dark region (steps S201-S204, fig. 11, described page 8, lines 25-28); calculating the range of height (steps 205-207, fig. 11, described page 8, lines 28-31); and 
recording the results (construed as the step of executing steps in the computer, described in page 7, lines 47-48).
Nagatomo does not explicitly disclose continuously changing the condensing point in height, thereby to form a contiguous processing mark whose width varies along the predetermined direction; calculating a range of height, which corresponds to a length of the dark region, of a condenser lens of the laser processing apparatus; comparing results of the series of steps recorded in the recording, thereby to confirm changes with time of the processing performance of the laser processing apparatus.
However, in the same field of endeavor of detecting the condensing spot of a laser beam (interpreted as being equivalent to a focal point), Yoshikawa teaches continuously changing the condensing point in height (“Z-axis position,” fig. 8), thereby to form a contiguous processing mark (laser beam processed groove 80, fig. 9) whose width varies along the predetermined direction (the direction from left to right is construed as the “predetermined direction” in fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nagatomo to include, a contiguous laser beam process groove for determining a focal position, in view of the teachings of Yoshikawa, by completing the traces shown in fig. 5 taught by Nagatomo contiguously, such that there was no separation between the traces taught by Nagatomo, because when the laser beam processed groove is displayed on one straight line, it is extremely easy to distinguish the thinnest (smallest-width) laser beam processed groove for the advantage of determining the actual condensing spot position (Yoshikawa, column 9, line 62- column 10, line 5).  
Nagatomo/Yoshikawa do not explicitly disclose continuously changing the condensing point in height; calculating a range of height, which corresponds to a length of the dark region, of a condenser lens of the laser processing apparatus; comparing results of the series of steps recorded in the recording, thereby to confirm changes with time of the processing performance of the laser processing apparatus.
	However, in the same field of endeavor of determining a focal position for a laser beam, Scholich-Tessmann teaches continuously changing the condensing point in height (“The one or more of the laser beam and the workpiece can be adjusted by continuously adjusting the focal position of the laser beam,” column 2, lines 15-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nagatomo/Yoshikawa to include, a continuous adjustment of the focal position, in view of the teachings of Scholich-Tessmann, by continuously changing the focal position taught by Nagatomo/Yoshikawa instead of incrementally changing the focal position, because by varying the focal position continuously, process light will be produced for a small number of focal positions, whereas for other focal position adjustments (e.g. incremental changes), no process light will be produced between the incremental changes, and by varying the focal position with continuous variation across a workpiece where relative movement occurs, the focal position of a laser processing operation can be found particularly quickly (Scholich-Tessmann, column 5, lines 5-42; Scholich-Tessmann also teaches a “slot,” column 6, line 35, which is construed as being the claimed “groove”).
Nagatomo/Yoshikawa/Scholich-Tessmann do not explicitly disclose calculating a range of height, which corresponds to a length of the dark region, of a condenser lens of the laser processing apparatus; comparing results of the series of steps recorded in the recording, thereby to confirm changes with time of the processing performance of the laser processing apparatus.
However, in the same field of endeavor of adjusting a focus position in laser processing, Gillner teaches calculating a range of height (Focus Position F, y-axis of fig. 4), which corresponds to a length of the dark region (distance r, which is the distance between maximum process emission and the top cutting vortex 14, shown in fig. 3a and described on page 8, lines 14-19; r is represented by the x-axis, fig. 4), of a condenser lens of the laser processing apparatus (lens 5, fig. 1); comparing results of the series of steps recorded in the recording (“To determine the current focus position, images of the processing location are recorded with the camera 7 during the laser cutting, page 8, lines 11-13) thereby to confirm changes with time of the processing performance of the laser processing apparatus (“the reference curve of FIG. 4 shows the course of the area parameter F as a function of the distance r of the dominant process emission to the upper cutting front vertex, starting from the zero position in the direction of positive focus position and negative focus position,” page 8, lines 16-18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nagatomo to include comparing the results of calculated focus positions in view of the teachings of Gillner, in order to detect or monitor the focus position during laser processing because smoke, spatter, or a defective coating can increase the absorption of an optical element located in the beam path and thus also influence the effective focal length in the process, such that the efficiency of the process and the cutting speed is reduced at the expense of productivity and quality during laser processing (Gillner, page 3, lines 17-22).
Regarding claim 8, Nagatomo teaches the invention as described above but does not explicitly disclose wherein the processing mark formed by the laser is in the form of a groove.
However, in the same field of endeavor of detecting the condensing spot of a laser beam (interpreted as being equivalent to a focal point), Yoshikawa teaches wherein the processing mark formed by the laser is in the form of a groove (“a laser beam processed groove forming step of sequentially positioning the condenser into the detection positions in the range from the starting point to the ending point,” abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nagatomo to include, a groove for determining a focal position, in view of the teachings of Yoshikawa, such that the processing mark, as taught by Nagatomo, was instead a groove, as taught by Yoshikawa, because in dividing a semiconductor wafer into streets, grooves are formed along the streets, where the strength is lowered by the formation of the altered layer, requiring accurate positioning of the condensing point of the laser beam at a predetermined depth (Yoshikawa, column 1, lines 21-53 and column 9, line 62- column 10, line 5).  Forming grooves, as taught by Yoshikawa, in lieu of forming processing marks, as taught Nagatomo, is an obvious substitution based on the intended use of forming streets in semiconductor wafers.  Additionally, it is noted that the Applicant discloses using similar alternative embodiments, i.e., “a processing mark 25 including a groove, roughness, or the like” (page 19 of the Specification).
	Response to Argument
Applicant's arguments filed 18 October 2022 have been fully considered but are not persuasive.
On page 10, the Applicant states that Yoshikawa et al. (US-8957347-B2) “does not appear to disclose forming a mark whose width varies.”  On page 12 the Applicant provides further clarification to what is perceived as missing in Yoshikawa from the limitations required claim 1, stating that “there is no disclosure or suggestion of actually forming a single groove whose width varies, but only of creating an image in which multiple parallel grooves are combined together in a display so that they extend along a single line.”  Thus, because Yoshikawa teaches forming “eleven laser beam processed grooves” and then using a “control means” that “manipulates the image of the grooves so that all of the grooves are displayed along a single line” (page 12 of Applicant’s Arguments) that this disclosure does not teach “forming a processing mark” or a “contiguous processing mark,” as required in claim 1.
Although the examiner agrees with the Applicant’s interpretation of Yoshikawa, the examiner respectfully disagrees with the Applicant’s interpretation of claim 1 that “a processing mark” or “a contiguous processing mark” necessarily infers that only a “single groove” must be formed.  Claim 1 recites only “a processing mark” and does not recite “a single processing mark” or “at most one processing mark.”  Although the Applicant shows a single processing mark in fig. 3, respectfully submit that it is improper to import claim limitations from the Specification (refencing MPEP 2111).
Additionally, although the examiner agrees with the Applicant that Yoshikawa teaches aggregating eleven images of grooves to form an image of a single groove, in fig. 9 of Yoshikawa, claim 1 has no further limitations on “a contiguous processing mark” to require that it cannot be formed virtually.   Instead, claim 1 reads: “forming a processing mark…” (in line 7, interpreted as forming at least one processing mark, shown by Yoshikawa in fig. 7) “…thereby to form a contiguous processing mark…” (in line 11, shown by Yoshikawa in fig. 9).   Claim 1 does not have any limitations for the “contiguous processing mark” such that the virtual image shown by Yoshikawa in fig. 9 cannot be construed as the claimed “contiguous processing mark,” recited in the claim.  
Furthermore, presupposing that the Applicant were to amend claim 1 to recite “a single contiguous processing mark” in line 7 and “the single contiguous processing mark” in line 11, respectfully submit that Scholich-Tessmann (US-3704691-B2) would teach this limitation.  Specifically, Scholich-Tessmann teaches in fig. 4, a “method for determining the focal position in which the laser beam 2 is moved along the workpiece 7” where “a focal position at which the peripheral region of the laser beam 2 is no longer in contact with the side 17 of the workpiece 7 can be found by varying the focal position of the laser beam 2” (column 8, lines 19-22 of Scholich-Tessmann).  Unlike Yoshikawa, who teaches a calibration method of forming 11 grooves to determine the focal position, Scholich-Tessmann teaches the following:
“The focal position which is suitable for a laser processing operation can be found particularly quickly with continuous variation of the focal position. If the laser beam is moved along the workpiece, the focal position can be established when the laser installation is warmed up” (column 5, lines 32-36 of Scholich-Tessmann).

In summary, Scholich-Tessmann teaches a one-step calibration method in fig. 4 of scanning a laser beam along the straight-edge of a workpiece in order to observe the position at which radiation is no longer produced for determining the correct diameter of a focal position, which can be construed as teaching “a single contiguous processing mark.”
	For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        12/6/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761